Citation Nr: 1127918	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  03-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, including as secondary to the Veteran's service-connected right knee disability or service-connected cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to June 1964.  He also had Reserve and National Guard service from 1982 to 1994, and during this time period he sustained injuries, the residuals of which have been service-connected. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In February 2004 and August 2006 the Veteran and his spouse testified at hearing held before a Hearing Officer at the VA Regional Office and before Veterans Law Judge at VA Central Office (VACO) in Washington, D.C.  Transcripts of those proceedings are of record and have been associated with the claims file.  

The Board notes that the RO issued a Supplemental Statement of the Case (SSOC) in February 2011 addressing the claim on appeal, as well as claims for entitlement to service connection for a shoulder disorder and a mental disorder.  This SSOC appears to have been issued in error.  In its October 2009 decision the Board denied entitlement to service connection for these conditions, finding that neither had been incurred in, caused by or aggravated by service or by a service-connected disability.

The Veteran's claim was previously before the Board in September 2006, November 2008 and October 2009, on which occasions it was remanded for additional development.  Unfortunately, the claims file reflects that further RO action is warranted, even though such will, regrettably, further delay an appellate decision on that issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a low back disorder, including as secondary to service-connected cervical spine and right knee disorders.  Although it regrets further delaying an appellate determination on these issues the Board finds that additional development is necessary with respect to those claims.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Initially, the Board notes that the Veteran has been granted entitlement to service connection for cervical strain with degenerative disc disease and a right knee strain, status post medial meniscectomy, since May 1999.  The Veteran first claimed entitlement to service connection for a low back disorder in June 2001.  A September 2002 rating decision denied entitlement to service connection for the Veteran's claimed low back disorder, finding that there was no evidence that such a condition actually existed.  The Veteran submitted a Notice of Disagreement (NOD) with that decision in December 2002.  The RO issued a Statement of the Case (SOC) in June 2003 and the Veteran filed a Substantive Appeal (VA Form 9) in July 2003.  The Veteran's claim first came before the Board in September 2006, at which time the Board remanded the claim for further development.  The Veteran's claim was again remanded in both November 2008 and October 2009.  

As a result of these remands the Veteran has been afforded several VA examinations in support his claim.  The Board notes that these examinations, particularly the February 2010 VA examination, adequately addressed the Veteran's claim of entitlement to service connection on a secondary basis.  Nevertheless, none of the examination provided addressed the claim on a direct basis.  Accordingly, they are not adequate for rating purposes.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

The extent to which the Veteran's low back disorder may have begun in or been caused by service is still unclear.  In light of that deficiency the Board finds that a new examination is necessary.  In this regard, the Board notes that the Veteran's statements and testimony are competent and credible.  A Veteran is competent to testify as to the presence of observable symptomatology, including pain and problems in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records from the Dallas VA Medical Center dated after February 2009, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the condition at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA orthopedic examination in support of his claim of entitlement to service connection for a low back disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's low back disorder began during service or is otherwise due to or the result of service or any event or injury in service.

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


